1. On the trial of a claim case where the question is as to the validity of a sale from the defendant in fi. fa to the claimant just before judgment went against the defendant, the said defendant and claimant being brothers, sayings and acts of the defendant while in possession of the property, and admissions of the claimant against himself, are both admissible, and the court will not scrutinize closely the relevancy of such testimony if it bear at all upon the question of fraud and point, though indirectly, to fraud.2. Where exception is taken to a part of a charge, and the whole charge taken together, including that excepted to, and read in connection with it, gives the case legally and fairly to the jury, this court will not sustain such exception and remand the case for another hearing.3. When counsel present their requests in writing to the court at the . close of the charge, and the general charge has already embraced the requests, the court may well say to the jury that such requests are the law, but no more so than when given in the general charge, and this court will not pronounce such remark error at the instance of the plaintiff in error, especially when the same remark was made in respect to like requests made by the defendant, the contest being between them which should get the last word from the court to the jury.4. Where the verdict is fully supported by the evidence, we would be *164slow to grant a new trial, none being asked for below, and unless errors were serious and likely to change the verdict, this court would not interfere.